           Case 1:19-cv-02523-AJN Document 41 Filed 09/03/19 Page 1 of 3



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (202) 538-8132

                                                                                                   WRITER'S EMAIL ADDRESS
                                                                                         danielsalinas@quinnemanuel.com




September 3, 2019


Hon. Alison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


Re:     Red Tree Investments, LLC v. Petróleos de Venezuela, S.A. et al., No. 1:19-cv-02523
        (related to No. 1:19-cv-02519)

Dear Judge Nathan,

We write on behalf of Red Tree Investments, LLC (“Red Tree”) to provide a status update as
directed by Your Honor’s May 3 order staying litigation in this case. Dkt. No 33. On behalf of
Red Tree, we proposed the submission of a joint status letter to counsel for Defendants Petróleos
de Venezuela, S.A. (“PDVSA”) and PDVSA Petróleo, S.A. (“Petróleo”), but Defendants preferred
to file separate submissions.

As Your Honor is aware, on August 8, Red Tree moved to lift the litigation stay that expires today.
(Dkt. No. 36.) The motion was fully briefed as of August 26. See, Memorandum of Law in
Opposition to Red Tree’s Motion to Lift Stay filed by Defendants, Dkt. No. 39 (the “Lift Stay
Opposition”); Reply in Support of Red Tree’s Motion to Lift Stay, Dkt. No. 40 (the “Lift Stay
Reply”). Now, 201 days after Red Tree filed this action, Red Tree respectfully requests that the
Court set a schedule for Defendants to respond to Red Tree’s pending summary judgment motion,
(Dkt. No. 25, the “Motion for Summary Judgment”).

As set out in Red Tree’s lift stay motion and reply, Defendants have conceded that there is no
serious prospect of an imminent transition to power by the Guaidó administration. See Lift Stay
Reply at 2–3; Lift Stay Opposition at 2, 6. In its opposition to Defendants’ original request for a
stay, Dkt. No 14 (the “Stay Opposition”), Red Tree warned of the risk of prejudice from granting
PDVSA, an operating commercial entity that engages in commercial activity in the United States,
what would in practice be an indefinite stay of litigation until the political and humanitarian crisis

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
          Case 1:19-cv-02523-AJN Document 41 Filed 09/03/19 Page 2 of 3



in Venezuela is resolved. Stay Opposition at 2. That prejudice continues to mount as other
creditors move forward in litigation and as the Guaidó administration, despite representations that
it cannot functionally defend litigation, puts into motion plans to force debt renegotiations that
would grossly prejudice Red Tree by discarding its enforcement priority over PDVSA and Petróleo
assets. See Lift Stay Reply at 3–7.

In its Stay Opposition, Red Tree also argued that the Court should allow the removed and re-
noticed Motion for Summary Judgment, originally filed under the expedited procedure in CPLR
3213, to proceed. Stay Opposition at 3–4. Summary judgment is appropriate to enforce a debt
instrument such as the credit agreement at issue here, where the case for recovery requires only
the demonstration of the obligation to pay and of the failure to make payment of the amounts due.
Id. At no time have Defendants identified specific documents, testimony or defenses they may
have that would require discovery or otherwise require non-summary disposition of this case.

Of note, Defendants have commenced discovery in at least one similar case, Dresser-Rand
Company v. Petroleos De Venezuela, S.A. et al, S.D.N.Y. 19-CV-02689, despite a similar litigation
stay in that matter. On August 27, Defendants informed Judge Stanton that they had already begun
requesting documents from the ad hoc board of PDVSA and had served document requests and
interrogatories on Dresser Rand. Dkt. 34, 19-CV-02689. Red Tree has received no discovery
requests and counsel to PDVSA has not informed counsel for Red Tree of any attempts to request
documents from the ad hoc PDVSA board or any other entity. Given their stated ability to
undertake such discovery efforts, including while litigation is stayed, Defendants appear to agree
that no discovery is necessary in this matter and that the Motion for Summary Judgment is ready
for a briefing schedule.

In their most recent attempt to parlay their stay arguments into additional delay, on August 29,
defendant PDVSA joined a request by the Bolivarian Republic of Venezuela (“Venezuela”) to re-
assign all matters pending in this District against Venezuela and PDVSA to a single Judge. See,
Exhibit A, Venezuela Reassignment Letter. This request, which Venezuela filed before the
Assignment Committee through Chief Judge McMahon, seeks reassignment of the two Red Tree
matters before Your Honor. PDVSA, however, neither filed the request before this Court, nor
asked it to take any action with respect to the reassignment request, and simply joined Venezuela’s
request via a footnote and without explanation of the appropriateness of reassignment of those
matters.

In its reassignment request, Venezuela—which is not a party to the Red Tree matters—
conspicuously elected not to move for designation of the cases it wants reassigned as related or for
consolidation, essentially conceding that it cannot meet those standards. Instead, Venezuela
implies that all these matters involve shared legal issues arising from its “sovereign debt.” See,
Exhibit A, Venezuela Reassignment Letter at 8. In making this argument, Venezuela and PDVSA
hope that the Assignment Committee and this Court will ignore that PDVSA is not Venezuela, but
a separate commercial entity engaged in commercial activity in the United States and elsewhere.
In that sense, Venezuela and PDVSA’s arguments in support of reassignment are irreconcilable
with the arguments both have made before the United States Court for the District of Delaware
and the United States Circuit Court of Appeals for the Third Circuit. See generally, Brief for



                                                 2
           Case 1:19-cv-02523-AJN Document 41 Filed 09/03/19 Page 3 of 3



Intervenor-Appellant Petróleos de Venezuela, S.A., Doc. 003113105847, at 53, 59, Crystallex Int’l
Corp. v. Bolivarian Republic of Venezuela et al., 18-CV-2729 (3d. Cir.).

Red Tree’s cases against PDVSA and Petróleo neither are against Venezuela, nor do they relate to
Venezuela’s sovereign debt.1 And whatever the factors relevant to reassignment of cases pending
against Venezuela in this District arising from its sovereign debt, they are not present with respect
to Red Tree’s cases against PDVSA and Petróleo. Red Tree’s actions seek payment of money
only in connection with defaulted commercial obligations against a commercial entity. Indeed,
the Argentina cases that Venezuela and PDVSA cite in the reassignment letter—the only ones they
point to in support of their request—involved solely the Sovereign; not one of them involved state-
owned commercial enterprises like the defendants in the Red Tree matters before Your Honor.2
See, Exhibit A, Venezuela Reassignment Letter at 8–9, n. 5.

The questions at issue in efforts to enforce public sovereign debt are wholly distinct from those in
this matter, and Venezuela’s claims of efficiency are misplaced. In fact, reassignment would
introduce further delays and inefficiencies to the adjudication of these matters, as it would require
that a new judge acquaint him/herself with the Red Tree matters while doing the same with the
other seven matters involving different parties and credits that would be reassigned. Red Tree
already has been prejudiced by the substantial delay in the adjudication of its actions; reassignment
would compound that prejudice and potentially make the harm flowing from it irreparable.

Under the Rules for the Division of Business Among District Judges for the Southern District,
Rule 14 provides for “Transfer of Cases by Consent.” As Venezuela has not made a request for
these cases to be deemed related, Red Tree understands that Rule 14 provides that, “[a]ny judge,
upon written advice to the assignment committee, may transfer directly any case or any part of any
case on that judge's docket to any consenting judge….” For the reasons summarized here, Red
Tree respectfully requests that Your Honor decline to consent to transfer these matters. In an
abundance of caution, Red Tree will file an opposition to Venezuela’s reassignment request before
the Assignment Committee, through Chief Judge McMahon. Red Tree reserves its right to expand
on its arguments opposing the reassignment of its two matters pending before Your Honor if/when
PDVSA and/or Petróleo file the request before this Court.

Sincerely,

/s/ Daniel Salinas-Serrano
Daniel Salinas-Serrano

       1
         Sovereign debt “is a central government’s debt. It is debt issued by the national
government in a foreign currency in order to finance the issuing country's growth and
development.” See “Sovereign Debt,” Investopedia, available at
https://www.investopedia.com/terms/s/sovereign-debt.asp (last accessed 9/2/2019).
       2
         See, e.g., Brecher v. Republic of Argentina, 806 F.3d 22, 23 (2d Cir. 2015)
(“After Argentina defaulted on between $80 and $100 billion of sovereign debt in 2001…,
numerous bondholders, including Appellee here and those in the related Seijas cases, filed
suit.”).

                                                 3
